FILED
                                                                     COURT OF APPEALS 01V I
                                                                      STATE OF WASHINGTON

                                                                     2017 DEC 18 AM 8:50




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

CENTRUM FINANCIAL SERVICES,                       No. 75676-1-1
INC., a Washington Corporation,
                                                  DIVISION ONE
                         Appellant,

                V.

UNION BANK, N.A., a California                   PUBLISHED OPINION
chartered commercial bank; HACKER
& WILLIG, INC., P.S., a Washington
Professional Services Corporation, as
Trustee,

                         Respondents.             FILED: December 18, 2017

       SCHINDLER, J. — The "Deeds of Trust Act"(DTA), chapter 61.24 RCW,defines a
"grantor" as a person or its successor "who executes a deed of trust to encumber the

person's interest in property as security for the performance of all or part of the

borrower's obligations."' The DTA gives the grantor the right to cure the default on the

obligation and discontinue a nonjudicial foreclosure sale. Centrum Financial Services

Inc. foreclosed on property owned by Prium Development Company LLC and obtained

a "Trustee's Deed." Centrum's title to the property was subject to the first position

"Deed of Trust" that secured the $1,875, 000 promissory note Prium executed in favor

of Frontier Bank. Centrum claims that as the current owner of the property, Centrum


        RCW 61.24.005(7).
No. 75676-1-1/2

had the right to cure the default on the promissory note between Prium and Frontier

Bank, reinstate the obligation, and discontinue the bank's nonjudicial foreclosure sale.

Because Centrum is not a party to the promissory note and assumed no liability, we

hold Centrum did not have the right to cure the default, reinstate the promissory note, or

discontinue the nonjudicial foreclosure sale. The undisputed record also establishes the

bank had the right to demand payment for the full amount due on the promissory note.

We affirm dismissal of Centrum's lawsuit to enjoin the trustee's sale.

Frontier Bank First Position Deed of Trust

      The material facts are not in dispute. Prium Development Company LLC owned

a 43,124 square-foot parcel of property with a large two-story office building in Monroe.

Prium leased approximately 20,000 square feet of office space to the State.

       On October 6, 2004, Frontier Bank loaned Prium $1,875,000. Prium executed a

promissory note payable to Frontier Bank for $1,875,000 with interest. The promissory

note identifies Prium as the "Borrower" and Frontier Bank as the "Lender." Prium

agreed to pay monthly installments or "119 regular payments of $12,376.80 each"

beginning November 10, 2004 and a final payment "for all principal and all accrued

interest not yet paid" on October 10, 2014.

       On October 20, 2004, Prium executed and recorded a Deed of Trust on the

Monroe property and an assignment of rents as security for the promissory note. The

Deed of Trust identifies Prium as the "Grantor" and Frontier Bank as the "Lender" and

"Beneficiary" of the note. Chicago Title Insurance Company is identified as the

"Trustee" for the Beneficiary. The Deed of Trust states, in pertinent part:

       CONVEYANCE AND GRANT. For valuable consideration, Grantor
       conveys to Trustee in trust with power of sale, right of entry and


                                              2
No. 75676-1-1/3

      possession and for the benefit of Lender as Beneficiary, all of Grantor's
      right, title, and interest in and to the following described real property . . .
      located in SNOHOMISH county, State of Washington:

             LOT 25, MAIN STREET VILLAGE, ACCORDING TO THE PLAT
             THEREOF, RECORDED IN VOLUME 49 OF PLATS, PAGES 221
             THROUGH 223, INCLUSIVE, RECORDS OF SNOHOMISH
             COUNTY, WASHINGTON.

      The Deed of Trust also states:

      THIS DEED OF TRUST, INCLUDING THE ASSIGNMENT OF RENTS
      AND THE SECURITY INTEREST IN THE RENTS AND PERSONAL
      PROPERTY, IS GIVEN TO SECURE(A)PAYMENT OF THE
      INDEBTEDNESS AND (B)PERFORMANCE OF ANY AND ALL
      OBLIGATIONS UNDER THE NOTE, THE RELATED DOCUMENTS, AND
      THIS DEED OF TRUST. THIS DEED OF TRUST IS GIVEN AND
      ACCEPTED ON THE FOLLOWING TERMS.

      The Deed of Trust includes a "Due On Sale" provision that states if the property

is sold without the written consent of Lender Frontier Bank, the bank has the right to

"declare immediately due and payable all sums secured by this Deed of Trust."

       DUE ON SALE - CONSENT BY LENDER. Lender may, at Lender's
       option,(A)declare immediately due and payable all sums secured by this
       Deed of Trust or(B)increase the interest rate provided for in the Note or
       other document evidencing the indebtedness and impose such other
       conditions as Lender deems appropriate, upon the sale or transfer, without
       Lender's prior written consent, of all or any part of the Real Property, or
       any interest in the Real Property.

       The Deed of Trust also states that if Prium defaults on the promissory note,

either the Lender or the Trustee has the right to accelerate the maturity of the loan,

foreclose on the Monroe property, and collect rents.

       RIGHTS AND REMEDIES ON DEFAULT. If an Event of Default occurs
       under this Deed of Trust, at any time thereafter, Trustee or Lender may
       exercise any one or more of the following rights and remedies:

              Election of Remedies. Election by Lender to pursue any remedy
              shall not exclude pursuit of any other remedy, and an election to
              make expenditures or to take action to perform an obligation of


                                              3
No. 75676-1-1/4

               Grantor under this Deed of Trust, after Grantor's failure to perform,
               shall not affect Lender's right to declare a default and exercise its
               remedies.

               Accelerate Indebtedness. Lender shall have the right at its option
               to declare the entire indebtedness immediately due and payable,
               including any prepayment penalty which Grantor would be required
               to pay.

               Foreclosure. With respect to all or any part of the Real Property,
               the Trustee shall have the right to exercise its power of sale and to
               foreclose by notice and sale, and Lender shall have the right to
               foreclose by judicial foreclosure, in either case in accordance with
               and to the full extent provided by applicable law.



               Collect Rents. Lender shall have the right, without notice to
               Grantor to take possession of and manage the Property and collect
               the Rents, including amounts past due and unpaid, and apply the
               net proceeds, over and above Lender's costs, against the
               indebtedness. In furtherance of this right, Lender may require any
               tenant or other user of the Property to make payments of rent or
               use fees directly to Lender. If the Rents are collected by Lender,
               then Grantor irrevocably designates Lender as Grantor's attorney-
               in-fact to endorse instruments received in payment thereof in the
               name of Grantor and to negotiate the same and collect the
               proceeds. Payments by tenants or other users to Lender in
               response to Lender's demand shall satisfy the obligations for which
               the payments are made, whether or not any proper grounds for the
               demand existed. Lender may exercise its rights under this
               subparagraph either in person, by agent, or through a receiver.[2]

       The Deed of Trust includes a successors and assigns provision that states if the

property "becomes vested in a person" other than Prium, Frontier Bank has the

discretion to negotiate on "forbearance or extension" without releasing Prium from the

obligations under the Deed of Trust or the promissory note.

        Successors and Assigns. Subject to any limitations stated in this Deed of
        Trust on transfer of Grantor's Interest, this Deed of Trust shall be binding
        upon and inure to the benefit of the parties, their successors and assigns.

         2 The Deed of Trust also states,"Trustee or Lender shall have any other right or remedy provided
in this Deed of Trust or the Note or by law."


                                                   4
No. 75676-1-1/5

       If ownership of the Property becomes vested in a person other than
       Grantor, Lender, without notice to Grantor, may deal with Grantor's
       successors with reference to this Deed of Trust and the indebtedness by
       way of forbearance or extension without releasing Grantor from the
       obligations of this Deed of Trust or liability under the indebtedness.

Centrum Second Position Deed of Trust

       Centrum Financial Services Inc. is a Washington corporation that makes "short

term commercial real estate loans, secured by real property collateral." According to

the Centrum chief executive officer, Centrum loans "typically have been for six months

or less."

       On December 7, 2006, Centrum loaned Prium $1,610,000. Prium signed a

promissory note payable to Centrum. The promissory note was secured by a second

position Deed of Trust on the Monroe property.

Union Bank

       After Frontier Bank failed, the Federal Deposit Insurance Corporation (FDIC) was

appointed as the receiver of the bank. On April 30, 2010, the FDIC entered into a

"Purchase and Assumption Agreement" with Union Bank NA. Union Bank agreed to

purchase the assets and continue the banking business. The FDIC agreed to sell,

assign, transfer, convey, and deliver all of the assets of Frontier Bank to Union Bank,

including the Prium promissory note and the first position Deed of Trust and assignment

of rents for the Monroe property.

Default on Centrum Loan

       Sometime in 2010, Prium defaulted on the Centrum loan. On October 11,2010,

Centrum commenced a nonjudicial foreclosure proceeding on the second position Deed

of Trust. The Trustee issued a "Notice of Trustee Sale" for January 21, 2011.



                                            5
No. 75676-1-1/6

       The Deeds of Trust Act(DTA), chapter 61.24 RCW,does not require notice to

the holder of the first position Deed of Trust. The DTA requires the Trustee to give

notice of the nonjudicial foreclosure sale only to:

             (i) The borrower and grantor;
             (ii) The beneficiary of any deed of trust or mortgagee of any
      mortgage, or any person who has a lien or claim of lien against the
      property, that was recorded subsequent to the recordation of the deed of
      trust being foreclosed... ;[and]

             (iv) The last holder of record of any other lien against or interest in
      the property that is subject to a subordination to the deed of trust being
      foreclosed that was recorded before the recordation of the notice of sale.

RCW 61.24.040(1)(b).3

       But the terms of the first position Deed of Trust Prium executed to secure the

Frontier Bank loan required Prium to give notice and obtain written consent of the

nonjudicial foreclosure and transfer of the property. Prium did not give notice of the

nonjudicial foreclosure to Union Bank.

       Centrum purchased the Monroe property at the "Trustee's Sale" for the amount

Prium owed Centrum, $1,823,780.79. On January 21, 2011, the Trustee issued a

Trustee's Deed to Centrum. The Trustee's Deed was subject to the first position Deed

of Trust that secured the $1,875,000 Frontier Bank loan to Prium. After receiving title

through the Trustee's Deed, Centrum began collecting rent from the State.

Default on Union Bank Loan

       By January 10, 2011, Prium was in default on the promissory note with Frontier

Bank. Prium had not been "current on its payment since December 2009" and had not

paid the real property taxes in 2009, 2010, or 2011. Union Bank paid the delinquent

taxes on behalf of Prium in the amount of $114,176.86. Under the terms of the Deed of

       3 Emphasis added.




                                             6
No. 75676-1-1/7

Trust, "[A]n election to make expenditures or to take action to perform an obligation of

Grantor under this Deed of Trust, after Grantor's failure to perform, shall not affect

Lender's right to declare a default and exercise its remedies."

       On June 22, 2011, Union Bank appointed a "Successor Trustee." On July 25,

the Successor Trustee issued a Notice of Trustee Sale of the Monroe property for

October 28, 2011.

       In September, Centrum contacted Union Bank and the Successor Trustee about

"the amount required to reinstate the loan." Centrum asserted that "as the property's

owner," it was "entitled to reinstate the loan by paying the delinquent payments."

Centrum notes the full amount owed on the promissory note was not due until October

10, 2014.

       Union Bank was not interested in entering into "a lending relationship with

Centrum." Union Bank exercised its right under the terms of the Deed of Trust to

demand "the entire indebtedness immediately due and payable, including any

prepayment penalty which Grantor would be required to pay." The Successor Trustee

sent an e-mail to Centrum stating, "Union Bank is only interested in a full payoff of this

loan." In an October 28 e-mail from Union Bank to Centrum, Union Bank asserts it "will

continue to invoke the due on sale clause."

       Regarding the reinstatement, Union Bank will continue to invoke the due
       on sale clause in its Deed of Trust which means that the paramount
       default(among multiple other defaults of the note and deed of trust), is
       that the borrower did not pay off the loan in full at the time of the
       involuntary transfer of the property.

       Therefore, reinstatement of the loan is not a possibility.




                                              7
No. 75676-1-1/8

       Centrum maintained it had the right under the DTA to pay the amount in default

and "reinstate the obligation secured by the Union Bank Deed of Trust."

       Centrum is exercising its right, under RCW 61.24.090 to reinstate the
       Union Bank loan and is ready, willing and able immediately to pay all
       sums necessary to reinstate the obligation secured by the Union Bank
       Deed of Trust, including all past due payments, late charges, the appraisal
       fee and any property taxes advanced by Union Bank.[4]

       On November 2, 2012, Centrum filed a lawsuit to enjoin the Trustee's Sale and

for declaratory relief and damages. Centrum alleged it was entitled to reinstate the loan

between Prium and Union Bank under the DTA. After the Successor Trustee issued a

notice of discontinuance of the Trustee's Sale, Union Bank filed an answer and

counterclaims. Union Bank sought dismissal of the lawsuit and the appointment of a

receiver to conduct the nonjudicial foreclosure sale of the Monroe property.

       Union Bank filed a motion for partial summary judgment. Union Bank argued as

a matter of law Centrum did not have a right under the DTA to cure the default and

reinstate the obligation on the promissory note between Prium and Union Bank. The

vice president of Union Bank submitted a declaration in support. The declaration states,

in pertinent part:

              . . . Prium defaulted on its monthly payment to Union Bank on
       January 10, 2011. Prium has not been current on its payment since
       December 2009....
              . . . Both Prium and Centrum failed to pay the Note in full when the
       Property was transferred without prior written consent of Union Bank or
       Frontier Bank. When Centrum acquired title to the Property, Centrum
       began collecting rents derived from the Property. Centrum acknowledged
       that this rent belongs to Union Bank, but refused to turn over the rent
       unless Union Bank allowed Centrum to reinstate and assume Prium's
       loan. Union Bank does not want to be in a lending relationship with
       Centrum.
              ... Union Bank has asked Centrum to pay the amount owed to it
       under the Note, and has provided a calculation of interest charges, but

       4 Centrum   sent similar letters on April 3, 2012 and October 26, 2012.


                                                    8
No. 75676-1-1/9

       Centrum has refused to pay. Thus, in order to recover the amount due
       under the Note, the Property will have to be sold. Because Centrum has
       indicated its intent to block any attempt to foreclose on the Property, Union
       Bank would like the Property to be sold by the Court's agent, the Receiver.

       In opposition, Centrum claimed that under the DTA, it had the right to pay the

amount in default and reinstate the promissory note as the successor in title to Prium.

       The court ruled as a matter of law Centrum did not have the right under the DTA

to cure the default and reinstate the loan. The court entered an order granting Union

Bank's motion for partial summary judgment and appointed a receiver to conduct the

nonjudicial foreclosure sale. The court ruled,"[There is good cause to allow the

Receiver to sell the Property" and the court "confers upon the Receiver the authority to

sell the Property, consistent with RCW 7.60.260." After the parties stipulated to

dismissal of all claims, the court dismissed the lawsuit.

RCW 61.24.090

       Centrum appeals the order granting Union Bank's motion for partial summary

judgment. Centrum contends the court erred in ruling that Centrum did not have the

right under RCW 61.24.090 of the DTA to cure and pay the amount in default and

reinstate the promissory note between Prium and Union Bank.

       We review the decision on summary judgment de novo. Michak v. Transnation

Title Ins. Co., 148 Wash. 2d 788, 794,64 P.3d 22(2003). Summary judgment is

appropriate if there are no genuine issues of material fact and the moving party is

entitled to judgment as a matter of law. Michak, 148 Wash. 2d at 794-95. Interpretation of

a statute is a question of law we review de novo. City of Spokane v. Rothwell, 166
Wash. 2d 872, 876, 215 P.3d 162(2009).




                                             9
No. 75676-1-1/10

       When interpreting a statute, our objective is to ascertain and carry out legislative

intent. Jametskv v. Olsen, 179 Wash. 2d 756, 762, 317 P.3d 1003(2014). Statutory

interpretation begins with the statute's plain meaning. Lake v. Woodcreek Homeowners

Ass'n, 169 Wash. 2d 516, 526, 243 P.3d 1283(2010). The "plain meaning" of a statute is

discerned from the ordinary meaning of the language at issue as well as the context of

the statute in which that provision is found, related provisions, and the statutory scheme

as a whole. Lake, 169 Wash. 2d at 526. "While we look to the broader statutory context

for guidance, we 'must not add words where the legislature has chosen not to include

them,' and we must 'construe statutes such that all of the language is given effect''"

Lake, 169 Wash. 2d at 526 (quoting Rest. Dev., Inc. v. Cananwill, Inc., 150 Wash. 2d 674,

682, 80 P.3d 598 (2003)). Where the language of a statute is clear on its face, we give

effect to the plain meaning as an expression of legislative intent. In re Forfeiture of One

1970 Chevrolet Chevelle, 166 Wash. 2d 834, 838, 215 P.3d 166 (2009).

       We construe a statute "'so that all the language used is given effect, with no

portion rendered meaningless or superfluous.'" Rapid Settlements, Ltd. v. Svmetra Life

Ins. Co., 134 Wash. App. 329, 332, 139 P.3d 411 (2006)(quoting Prison Legal News, Inc.

v. Dep't of Corr., 154 Wash. 2d 628, 644, 115 P.3d 316 (2005)). A construction that would

render a portion of a statute meaningless or superfluous should be avoided. Ford Motor

Co. v. City of Seattle, Exec. Servs. Dep't, 160 Wash. 2d 32, 41, 156 P.3d 185(2007).

"[W]e avoid interpretations 'that yield unlikely, absurd or strained consequences.'"

Broughton Lumber Co. v. BNSF Ry., 174 Wash. 2d 619, 635, 278 P.3d 173(2012)

(quoting Kilian v. Atkinson, 147 Wash. 2d 16, 21, 50 P.3d 638(2002)). "Where the

language of a statute is clear, legislative intent is derived from the language of the



                                             10
No. 75676-1-1/11

statute alone." Rothwell, 166 Wash. 2d at 876. If the statute is unambiguous, the inquiry

ends. Lake, 169 Wash. 2d at 526.

       The DTA governs transactions where a borrower executes a promissory note to

the lender that is secured by a deed of trust. Bain v. Metro. Mortg. Grp., Inc., 175
Wash. 2d 83, 92-94, 285 P.3d 34(2012). A statutory deed of trust is a three-party

transaction. The borrower is the grantor of the deed of trust and the lender is the

beneficiary. Bain, 175 Wash. 2d at 92-93. The trustee holds title in trust for the lender as

security for a loan. Bain 175 Wash. 2d at 92-93. If the borrower defaults on the debt, the

DTA authorizes a nonjudicial foreclosure sale of the property by the trustee. RCW

61.24.030; Bain, 175 Wash. 2d at 93.

       RCW 61.24.090(1) gives "the borrower, grantor, any guarantor, any beneficiary

under a subordinate deed of trust, and any person having a subordinate lien or

encumbrance of record on the trust property" the right to cure the default as set forth in

the nonjudicial foreclosure sale notice and discontinue the foreclosure. RCW

61.24.090(1) provides, in pertinent part:

      At any time prior to the eleventh day before the date set by the trustee for
      the sale in the recorded notice of sale, or in the event the trustee
      continues the sale pursuant to RCW 61.24.040(6), at any time prior to the
      eleventh day before the actual sale, the borrower, grantor, any guarantor,
      any beneficiary under a subordinate deed of trust, or any person having a
      subordinate lien or encumbrance of record on the trust property or any
      part thereof, shall be entitled to cause a discontinuance of the sale
      proceedings by curing the default or defaults set forth in the notice, which
      in the case of a default by failure to pay, shall be by paying to the trustee:
             (a) The entire amount then due under the terms of the deed of trust
      and the obligation secured thereby, other than such portion of the principal
      as would not then be due had no default occurred, and
             (b) The expenses actually incurred by the trustee enforcing the
      terms of the note and deed of trust, including a reasonable trustee's fee,




                                            11
No. 75676-1-1/12

        together with the trustee's reasonable attorney's fees, together with costs
        of recording the notice of discontinuance of notice of trustee's sale.[6]

"Upon receipt of such payment the proceedings shall be discontinued, the deed of trust

shall be reinstated and the obligation shall remain." RCW 61.24.090(3).

        Under the plain and unambiguous language of RCW 61.24.090(1), only the

borrower, grantor, guarantor, any beneficiary under a subordinate deed of trust, or any

person having a subordinate lien or encumbrance has the right to cure the default as set

forth in the notice, discontinue the nonjudicial foreclosure sale, and reinstate the deed of

trust and the obligation.

        Here, Centrum is not the borrower or a guarantor under the DTA because the

undisputed record established the promissory note is between only Prium and Frontier

Bank.6 Centrum concedes that after obtaining a Trustee's Deed "subject to the first

Deed of Trust held by.. . Union Bank," Centrum was no longer a beneficiary under a

subordinate deed of trust. We accept the concession. Under the DTA,the Trustee's

Deed conveys only "the right, title, and interest" in the property sold at the nonjudicial

foreclosure sale. RCW 61.24.050(1).

        Upon physical delivery of the trustee's deed to the purchaser,... the
        trustee's deed shall convey all of the right, title, and interest in the real and
        personal property sold at the trustee's sale which the grantor had or had
        the power to convey at the time of the execution of the deed of trust.

RCW 61.24.050(1). The effect of the nonjudicial foreclosure on Centrum's Deed of

Trust was to extinguish the debt Prium owed Centrum and transfer title subject to the

        5 Emphasis added.

        6 For the first time on appeal, Centrum contends it has an encumbrance of record and an
equitable subordinate lien on the Monroe property. Under RAP 9.12, an appellate court will consider only
the evidence and issues called to the attention of the trial court. Kofmehl v. Baseline Lake, LLC, 177
Wash. 2d 584, 594, 305 P.3d 230(2013). For the first time in its reply brief, Centrum also argues the lease
with the State "contemplate[s] that lease being binding upon successors, i.e. the subsequent owner." "An
issue raised and argued for the first time in a reply brief is too late to warrant consideration." Cowiche
Canyon Conservancy v. Bosley, 118 Wash. 2d 801, 809, 828 P.2d 549(1992).


                                                   12
No. 75676-1-1/13

first position Deed of Trust on the Monroe property. Beal Bank, SSB v. Sarich, 161
Wash. 2d 544, 548, 167 P.3d 555(2007).

       Centrum relies on the definition of "grantor" to argue it has the right to pay only

the amount in default and to reinstate the obligation between Prium and Union Bank. It

is an axiom of statutory interpretation that where a term is defined, we will use that

definition. United States v. Hoffman, 154 Wash. 2d 730, 741, 116 P.3d 999(2005).

       Whether Centrum had the right to cure the default and reinstate the loan turns on

whether Centrum is a "successor" to the "grantor" as defined by RCW 61.24.005(7).

RCW 61.24.005(7) defines "grantor" as follows:

      "Grantor" means a person, or its successors, who executes a deed of trust
      to encumber the person's interest'in property as security for the
      performance of all or part of the borrower's obligations.

Centrum contends that by obtaining title to the property following the nonjudicial

foreclosure on the second position Deed of Trust, Centrum became the successor to

the rights of Prium as the grantor. We disagree.

•      The plain and unambiguous language of RCW 61.24.005(7) defines a "grantor"

or "its successor" as a person "who executes a deed of trust to encumber the person's

interest in property as security for the performance of all or part of the borrower's

obligations." Under RCW 61.24.005(7), a successor to the grantor must assume all or

part of the borrower's obligation. See also Fluke Capital & Mgmt. Servs. Co. v.

Richmond, 106 Wash. 2d 614, 622, 724 P.2d 356(1986)(Absent assumption of the debt,

the owner of land subject to a mortgage is not personally liable for the debt underlying

the mortgage.).




                                             13
No. 75676-1-1/14

       The undisputed record establishes Centrum was never obligated to pay on the

promissory note and did not assume any liability for the obligation between Prium and

Frontier Bank. Centrum was not a party to the promissory note between Prium and

Frontier Bank and did not execute a deed of trust to secure that loan. Union Bank was

not interested in entering into an agreement to allow Centrum to assume the obligation

of Prium under the promissory note. But Union Bank agreed Centrum could pay the full

amount Prium owed on the note. Because the undisputed record establishes Centrum

is not a successor to the grantor as defined by RCW 61.24.005(7), Centrum did not

have the right to cure the default, reinstate the loan, and discontinue the nonjudicial

foreclosure sale.

       The cases Centrum cites are inapposite. In One Pacific Towers Homeowners'

Association v. HAL Real Estate Investments, Inc., 108 Wash. App. 330, 338-46, 30 P.3d
504 (2001), the court addressed the meaning of the phrase "succeeds to" as used in the

Condominium Act, chapter 64.34 RCW.7 In Fidelity Mutual Savings Bank v. Mark, 112
Wash. 2d 47, 53, 767 P.2d 1382(1989), the Supreme Court concluded that a person is not

a "successor in interest" to a judgment debtor's right of redemption where the

"assignment of interest" was not recorded. In Stewart v. Beghtel, 38 Wash. 2d 870, 875,

234 P.2d 484(1951), the Supreme Court held a person was not a successor under a

deed of trust where the person did not have a property interest. And in Lakewood

Racquet Club, Inc. v. Jensen, 156 Wash. App. 215, 228, 232 P.3d 1147 (2010), we held

that a coventee's heirs could not enforce a restrictive covenant because the heirs no

longer had an ownership interest in the property. Centrum also argues public policy

favors allowing a person with a financial interest in real property the right to cure a

       7 Former RCW 64.34.020(13)(b)(1992).



                                              14
No. 75676-1-1/15

default and discontinue a foreclosure sale. Public policy arguments are best left to the

legislature, not the courts. Doe v. Wash. State Patrol, 185 Wash. 2d 363, 384, 374 P.3d

63(2016).

       We hold Centrum did not have the right to cure and reinstate the loan between

Prium and Union Bank under RCW 61.24.090. In addition, the undisputed record

establishes Union Bank had the unequivocal right under the Deed of Trust Due On Sale

clause to demand payment of the full amount due.

       We affirm dismissal of Centrum's lawsuit to enjoin the Trustee's Sale.




WE CONCUR:




                                                      .e.Z.:1"/\c,-,
                                                                  )'




                                            15